 

Exhibit 10.67

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated January     , 2005, is by and
between St. John Knits, Inc., a California corporation (“Company”), and Kelly
Gray, an individual (“Executive”). In consideration of the mutual covenants and
agreements set forth herein, the parties hereto agree as follows.

 

ARTICLE I

EMPLOYMENT

 

The Company hereby employs Executive and Executive accepts employment with the
Company upon the terms and conditions herein set forth.

 

1.1 Employment. Subject to the provisions of Article IV of this Agreement, the
Company hereby employs Executive, and Executive agrees to serve as the Creative
Director of the Company and St. John Knits International, Incorporated (“SJKII”)
from the period beginning on January 1, 2005 (the “Effective Date”) and ending
December 31, 2007 (the “Term”); provided, however, that commencing with the
third anniversary of the Effective Date and on each anniversary thereof (each,
an “Extension Date”), the Term shall be automatically extended for an additional
one-year period, unless the Company or Executive provides the other party hereto
90 days prior written notice before the applicable Extension Date that the Term
shall not be so extended. In such position, Executive shall have such duties and
authority commensurate with the position of a creative director for a company of
similar size and nature and as the Company’s Chief Executive Officer shall
otherwise determine from time to time. Executive agrees to devote substantially
her full business time and attention and best efforts to the affairs of SJKII
and the Company during the Term, unless this Agreement is terminated sooner in
accordance with the provisions hereto. Executive shall report to the Chief
Executive Officer.

 

ARTICLE II

COMPENSATION

 

2.1 Annual Salary. During the Term, the Company shall pay Executive at the
annual rate of:

 

Year 1:

   $ 650,000

Year 2:

   $ 750,000

Year 3:

   $ 750,000

 

Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Rate”. The Base Rate shall be payable in accordance
with the Company’s normal pay periods for exempt employees (bi-weekly). For any
extension period, Executive’s Base Rate shall be determined by the Chief
Executive Officer and approved by the Board of Directors. Notwithstanding the
above, at no time during the Term of this Agreement shall Executive’s Base Rate
be less than that of the highest paid designer at the Company, other than Marie
Gray.

 



--------------------------------------------------------------------------------

2.2 Modeling Fee. Executive shall be entitled to a modeling fee for the first
year only of this Agreement. The fee shall be $250,000 and shall be payable in
accordance with the Company’s normal pay periods for exempt employees
(bi-weekly).

 

2.3 Reimbursement of Expenses. During the Term, Executive shall be entitled to
receive prompt reimbursement of all reasonable expenses incurred by Executive in
performing services hereunder, including all expenses of travel, entertainment
and living expenses while away from home on business at the request of, or in
the service of, the Company; provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.

 

2.4 Annual Bonus. Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) with respect to each year during the Term as follows: Year 1 of
up to $200,000 and Years 2 and 3 (or any extensions of the Term thereafter) of
up to 30% of the Base Rate, which shall be determined by, and paid based upon,
both (i) performance goals of the Company as established by the Board of
Directors of the Company and (ii) performance goals for the Executive
individually, which shall be set by the Chief Executive Officer in consultation
with Executive (and approved by the Board of Directors of the Company) within
the first 90 days of each year; provided, however, that except as expressly set
forth in this Agreement, to be eligible for any Annual Bonus, Executive must be
employed by the Company as of the end of each respective year.

 

2.5 Benefits. During the Term, Executive shall be entitled to participate in and
be covered by all health, insurance, pension and other employee plans and
benefits currently established for the employees of the Company on at least the
same terms as other senior executives of the Company, subject to meeting
applicable eligibility requirements.

 

2.6 Vacations and Holidays. During Executive’s employment with the Company,
Executive shall be entitled to an annual vacation leave of 4 weeks at full pay,
or such greater vacation benefits as may be provided for by the Company’s
vacation policies applicable to senior executives. Executive shall be entitled
to such holidays as are established by the Company for all employees.

 

2.7 Automobile Allowance. The Company shall pay directly, or reimburse Executive
for, all reasonable costs and expenses incurred by Executive in connection with
the operation and maintenance of an automobile, however such amount shall not
exceed $2,000 per month.

 

2.8 Clothing Allotment. In accordance with the Company’s polices and procedures,
Executive shall be entitled to participate in the Company’s clothing allotment
program.

 

ARTICLE III

CONFIDENTIALITY AND NONDISCLOSURE

 

3.1 Confidentiality. Executive will not during Executive’s employment by the
Company or thereafter at any time disclose, directly or indirectly, to any
person or entity or use

 

2



--------------------------------------------------------------------------------

for Executive’s own benefit any trade secrets or confidential information
relating to the Company’s business operations, marketing data, business plans,
strategies, employees, negotiations and contracts with other companies, or any
other subject matter pertaining to the business of the Company or any of its
affiliates, clients, customers, consultants, or licensees, known, learned, or
acquired by Executive during the period of Executive’s employment by the Company
(unless generally known to the public or to trade sources other than as a result
of Executive’s breach of this Article 3.1 or any breach of other confidentiality
obligations by third parties) (collectively “Confidential Information”), except
as may be necessary in the ordinary course of performing Executive’s particular
duties as an employee of the Company. Except as required by law, prior to the
Effective Date, (a) Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the contents of
this Agreement and (b) the Company will not disclose to anyone, other than its
affiliates and legal or financial advisors, the contents of this Agreement.

 

3.2 Return of Confidential Material. Executive shall promptly deliver to the
Company on termination of this Agreement, whether or not for Cause and whatever
the reason, or at any time the Company may so request, all memoranda, notes,
records, reports, manuals, drawings, blueprints, Confidential Information and
any other documents of a confidential nature belonging to the Company or any of
its affiliates, including all copies of such materials which Executive may then
possess or have under Executive’s control. Upon termination of this Agreement,
Executive shall not take any document, data, or other material of any nature
containing or pertaining to the proprietary information of the Company.

 

3.3 Prohibition on Solicitation of Customers. During the term of Executive’s
employment with the Company and for a period of one year thereafter (the
“Restricted Period”), Executive shall not, directly or indirectly, either for
Executive or for any other person or entity, solicit any person or entity to
terminate such person’s or entity’s contractual and/or business relationship
with the Company or any of its affiliates, nor shall Executive interfere with or
disrupt or attempt to interfere with or disrupt any such relationship. None of
the foregoing shall be deemed a waiver of any and all rights and remedies the
Company may have under applicable law.

 

3.4 Prohibition on Solicitation of Employees, Agents or Independent Contractors.
During the Restricted Period, Executive will not solicit any of the employees,
agents, or independent contractors of the Company or any of its affiliates to
leave the employ of the Company or any of its affiliates for a competitive
company or business. However, Executive may solicit any employee, agent or
independent contractor who voluntarily terminates his or her employment with the
Company or any of its affiliates after a period of 120 days have elapsed since
the termination date of such employee, agent or independent contractor. None of
the foregoing shall be deemed a waiver of any and all rights and remedies the
Company may have under applicable law.

 

3.5 Right to Injunctive and Equitable Relief. Executive’s obligations not to
disclose or use Confidential Information and to refrain from the solicitations
described in this Article III are of a special and unique character which gives
them a peculiar value. The Company cannot be reasonably or adequately
compensated for damages in an action at law in the event Executive breaches such
obligations. Therefore, Executive expressly agrees that the

 

3



--------------------------------------------------------------------------------

Company shall be entitled to injunctive and other equitable relief without bond
or other security in the event of such breach in addition to any other rights or
remedies which the Company may possess or be entitled to pursue. Furthermore,
the obligations of Executive and the rights and remedies of the Company under
this Article III are cumulative and in addition to, and not in lieu of, any
obligations, rights, or remedies created by applicable law relating to
misappropriation or theft of trade secrets or Confidential Information.

 

3.6 Survival of Obligations. Executive agrees that the terms of this Article III
shall survive the Term and the termination of Executive’s employment with the
Company.

 

ARTICLE IV

TERMINATION

 

4.1 Definitions. For purposes of this Article IV, the following definitions
shall apply to the terms set forth below:

 

(a) Cause. “Cause” shall include the following:

 

(i) Executive’s conviction of, or plea of guilty or nolo contendere to, (A) a
felony under the laws of the United States or any state thereof or (B) any other
crime (excluding a petty misdemeanor) involving theft, fraud, dishonesty or
moral turpitude;

 

(ii) Executive engages in willful misconduct that results in any material harm
to the Company;

 

(iii) Executive’s willful failure to substantially carry out Executive’s duties
(except where such failure is a result of Executive’s death or Disability)
within 10 days after a written demand for substantial performance approved by a
resolution of the Board of Directors is delivered to Executive by the Board of
Directors that specifically identifies the manner in which the Board of
Directors believes Executive has not substantially performed Executive’s duties;

 

(iv) a material breach of this Agreement by Executive and Executive fails to
cure such breach within 30 days following written notice delivered by the
Company; or

 

(v) Executive’s material violation of any written Company policy and Executive
fails to cure such violation within 10 days following written notice delivered
by the Company; provided, however, that a repeat violation of the same or
similar policy shall not be subject to a cure period.

 

For purposes of this Article 4.1(a), no act, or failure to act, on the part of
Executive shall be considered “willful” to the extent such act, or failure to
act, is based upon a directive given pursuant to a resolution duly adopted by
the Board of Directors.

 

4



--------------------------------------------------------------------------------

(b) Good Reason. “Good Reason” shall mean, without Executive’s prior written
consent:

 

(i) the assignment to Executive of duties inconsistent with the position and
status of Executive as set forth in this Agreement;

 

(ii) a substantial alteration or diminution in the nature, status or prestige of
Executive’s responsibilities or a diminution in Executive’s title or reporting
level from that set forth in this Agreement; provided, however, that after a
Change in Control (as defined hereinafter), a change in Executive’s title or
reporting level shall not be deemed Good Reason so long as Executive maintains
substantially the same duties as Executive had prior to the Change in Control;

 

(iii) the relocation of the Company’s executive offices or principal business
location to a point more than 50 miles from the location of such offices or
business as of the date of this Agreement;

 

(iv) a reduction by the Company of (A) Executive’s Base Rate, or (B) Executive’s
Annual Bonus opportunity as described in Article 2.4;

 

(v) a failure by the Company to obtain from any successor, before the succession
takes place, an agreement to assume and perform this Agreement; or

 

(vi) a material breach of this Agreement by the Company.

 

provided that any event described in clauses (i) through (vi) above shall
constitute Good Reason only if the Company fails to cure such event within 20
days after receipt from Executive of written notice of the event which
constitutes Good Reason; provided, further, that Good Reason shall cease to
exist for an event on the 180th day following the later of its occurrence or
Executive’s actual knowledge thereof, unless Executive has given the Company
written notice thereof prior to such date. For purposes of clause (ii) above, a
“Change in Control” shall be deemed to mean when Vestar Capital Partners, and
the partners therein and the respective affiliates thereof, hold, in the
aggregate, less than 50% of the stock of SJKII.

 

(c) Disability. “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to substantially perform her duties
hereunder (reasonable absences because of sickness for up to four consecutive
months excepted; provided, however, that any new period of incapacity or
absences shall be deemed to be part of a prior period of incapacity or absences
if the prior period terminated within 90 days of the beginning of the new period
of incapacity or absence and the incapacity or absence is determined by the
Board of Directors, in good faith, to be related to the prior incapacity or
absence). A determination of Disability shall be subject to the certification of
a qualified medical doctor agreed to by the Company and Executive or in the
event of Executive’s incapacity to designate a doctor, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified medical doctor and the two doctors so
nominated shall select a third doctor, who shall make the determination as to
Disability.

 

5



--------------------------------------------------------------------------------

4.2 Termination by Company. The Company may terminate Executive’s employment
hereunder immediately for Cause. Subject to the other provisions contained in
this Agreement, the Company may terminate this Agreement for any reason other
than Cause upon 30 days’ written notice to Executive. The effective date of
termination (the “Termination Date”) shall be considered to be 30 days
subsequent to written notice of termination; however, the Company may elect to
have Executive leave the Company immediately.

 

4.3 Termination by Executive. Executive may terminate her employment hereunder
upon 30 days’ written notice to the Company. The Termination Date shall be
considered to be 30 days subsequent to written notice of termination; however,
the Company may elect to have Executive leave the Company immediately.

 

4.4 Death or Disability of Executive. Executive’s employment hereunder shall
terminate immediately upon the death or Disability of Executive. In such event,
the Termination Date shall be the date of death or the date of the determination
of Executive’s Disability in accordance with the provisions of Article 4.1(c),
as applicable.

 

4.5 Severance Benefits Received Upon Termination.

 

(a) Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
other than for Good Reason, then Executive shall be entitled to (i) the Base
Rate through the Termination Date, (ii) any Annual Bonus earned but unpaid as of
the Termination Date for any previously completed year, (iii) reimbursement for
any unreimbursed business expenses properly incurred by Executive in accordance
with Company policy prior to the Termination Date, (iv) credit for any vacation
earned but not taken, and (v) such employee benefits, if any, to which Executive
may be entitled under the employee benefit plans of the Company (the amounts
described in clauses (i) through (v) hereof being referred to as the “Accrued
Rights”). The Company shall thereafter have no further obligations to Executive
under this Agreement.

 

(b) Termination Due to Death or Disability. If Executive’s employment is
terminated due to Executive’s death or Disability, then Executive shall be
entitled to the Accrued Rights. The Company shall thereafter have no further
obligations to Executive under this Agreement.

 

(c) Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, then, subject to Executive’s continued compliance
with the provisions of Article III and entering into a general release agreement
with the Company, Executive shall be entitled to:

 

(i) continued payment of the Base Rate for a period of 18 months following the
Termination Date (the “Severance Period”), payable in equal monthly
installments;

 

(ii) a lump sum payment, within 60 days following the beginning of the year
subsequent to the year in which the Termination Date occurs, equal to the
product of (A) the Annual Bonus that Executive would have actually earned in the
year in

 

6



--------------------------------------------------------------------------------

which the Termination Date occurs (if Executive had remained employed by the
Company and based upon achievement of the performance goals established for such
year), multiplied by (B) a fraction, the numerator of which is the number of
days that Executive was employed during the year in which the Termination Date
occurs and the denominator of which is 365;

 

(iii) during the Severance Period, continuation of health insurance coverage as
then in effect for Executive pursuant to Executives continuing coverage rights
under COBRA;

 

(iv) if such termination occurs during calendar year 2005, then Executive shall
be entitled to any remaining amounts under the modeling fee set forth in Section
2.2 that have not yet been paid; and

 

(v) the Accrued Rights.

 

(d) Expiration of the Agreement. If the Company should give Executive notice,
pursuant to Section 1.1, that it does not intend to renew this Agreement beyond
the Agreement’s expiration date (the “Expiration Date”), then, subject to
Executive remaining employed through the Expiration Date and entering into a
general release agreement with the Company, Executive shall be entitled to:

 

(i) continued payment of the Base Rate (in effect as of the Expiration Date) for
a period of 9 months following the Expiration Date (the “Severance Period”),
payable in equal monthly installments;

 

(ii) a lump sum payment, within 60 days following the beginning of the year
subsequent to the year in which the Expiration Date occurs, equal to the product
of (A) the Annual Bonus that Executive would have actually earned in the year in
which the Expiration Date occurs (if Executive had remained employed by the
Company and based upon achievement of the performance goals established for such
year), multiplied by (B) a fraction, the numerator of which is the number of
days that Executive was employed during the year in which the Expiration Date
occurs and the denominator of which is 365 (i.e. Executive shall not receive
credit towards a bonus for performance goals that are met after the Expiration
Date);

 

(iii) during the Severance Period, continuation of health insurance coverage as
then in effect for Executive pursuant to Executives continuing coverage rights
under COBRA; and

 

(iv) the Accrued Rights.

 

ARTICLE V

GENERAL PROVISIONS

 

5.1 Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand with written acknowledgment of receipt,
or when

 

7



--------------------------------------------------------------------------------

received by the addressee, if mailed by United States registered mail, return
receipt requested, postage prepaid, or when received by the addressee, if sent
by a national recognized overnight delivery service as follows:

 

If to the Company:

   St. John Knits, Inc.      17622 Armstrong Avenue      Irvine, California
92614      Attn: CEO

If to Executive:

   Kelly Gray      c/o St. John Knits, Inc.      17622 Armstrong Avenue     
Irvine, California 92614

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

5.2 No Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

5.3 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts are still payable to her hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee
or, if there be no such designee, to Executive’s estate.

 

5.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.

 

5.5 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

5.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

5.7 Legal Fees and Expenses. Should any party institute any action or proceeding
to enforce this Agreement or any provision hereof, or for damages by reason of
any alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from

 

8



--------------------------------------------------------------------------------

the other party all costs and expenses, including reasonable attorneys’ fees,
incurred by the prevailing party in connection with such action or proceeding.

 

5.8 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings, and negotiations between the parties with respect to
the subject matter hereof. This Agreement is intended by the parties as the
final expression of their agreement with respect to such terms as are included
in this Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving this
Agreement.

 

5.9 Assignment. This Agreement and the rights, duties, and obligations hereunder
may not be assigned or delegated by any party without the prior written consent
of the other party and any attempted assignment or delegation without such prior
written consent shall be void and be of no effect. Notwithstanding the foregoing
provisions of this Section 5.9, the Company may assign or delegate its rights,
duties, and obligations hereunder to any of its affiliates or to any person or
entity which succeeds to all or substantially all of the business of the Company
through merger, consolidation, reorganization, or other business combination or
by acquisition of all or substantially all of the assets of the Company.

 

5.10 Set-Off. The Company’s obligation to pay Executive the amounts provided
hereunder shall be subject to set-off, counterclaim or recoupment of any amounts
loaned or advanced by the Company or any of its affiliates to Executive.

 

5.11 Indemnity. Upon Executives request, the Company and Executive shall enter
into an indemnification agreement consistent to indemnification agreement
entered into between the Company and other officers and directors of the
Company.

 

5.12 Representations.

 

(a) Executive hereby represents to the Company that the execution and delivery
of this Agreement by Executive and the Company and the performance by Executive
of her duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

 

(b) The Company hereby represents to Executive that (i) the Company is fully
authorized and empowered by action of the Board of Directors to enter into this
Agreement and (ii) the performance of the Company’s obligations under this
Agreement will not violate any agreement between the Company and any other
person, firm or organization.

 

5.13 Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

5.14 Arbitration. Except as provided in Article 3.5 of this Agreement, any
controversy arising out of or relating to Executive’s employment, this
Agreement, its

 

9



--------------------------------------------------------------------------------

enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be resolved by
arbitration before the American Arbitration Association in Orange County,
California. Final resolution of any dispute through arbitration may include any
remedy or relief which the arbitrator deems just and equitable. Any award or
relief granted by the arbitrator hereunder shall be final and binding on the
parties hereto and may be enforced by any court of competent jurisdiction. The
parties agree that they are hereby waiving any rights to trial by jury in any
action, proceeding or counterclaim brought by either of the parties against the
other in connection with any matter whatsoever arising out of or in any way
connected with this Agreement or Executive’s employment.

 

5.15 Survival. The respective rights and obligations of the parties to this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

 

5.16 No Mitigation. Except as expressly provided in this Agreement, the Company
agrees that any income and other employment benefits received by Executive from
any and all sources other than the Company or any of its affiliates before,
during or after the Term shall in no way reduce or otherwise affect the
Company’s obligation to make payments and afford benefits to Executive as
provided in this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

St. John Knits, Inc.,

a California corporation

By: 

       

Name: Richard Cohen

 

Kelly Gray

 

10